Title: To Alexander Hamilton from Caleb Swan, 11 March 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia March 11. 1800.
          
          I take the liberty of enclosing to you a letter received from Captain Stoddard of the artillery. having done some business with him in my line, I have always found him intelligent and correct. but I have little personal acquaintance with him having seen him only once or twice. I have however heard that he is a man of talents and education and the enclosed letter appears to be a favorable Comment on this report. I have the honor to be very respectfully Sir your  most obedient Humble Servt
          
            C: Swan PMG
          
          Major Genl Alexr Hamilton
        